897 F.2d 530
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appelleev.Bee D. MASON, Defendant-Appellant
No. 89-5937.
United States Court of Appeals, Sixth Circuit.
Feb. 6, 1990.

Before MERRITT, Chief Judge, and NATHANIEL R. JONES and RYAN, Circuit Judges
MERRITT, Chief Judge.


1
In this direct criminal appeal presented to the Court on briefs, the defendant, Bee Mason, appeals his convictions, after a jury trial, on two counts.  The first count charges a violation of 26 U.S.C. Sec. 5841 for the possession of an illegal "short-barreled shotgun."    The second count charges that the defendant possessed this same weapon after having been convicted of a felony in violation of 18 U.S.C. Sec. 922(g).  The defendant raises a single issue on appeal, namely, that the evidence was insufficient to support his conviction under Jackson v. Virginia, 443 U.S. 307 (1979).  The evidence shows, and the defendant concedes on appeal, that the defendant used the weapon to kill another.  His claim is that he did so in self-defense and that this justification excuses his violation of the two statutes under which he was indicted for unlawful possession of the firearm.  The defendant concedes the existence of all of the statutory elements of the two crimes, except that he contends that possession of the weapon in self-defense excuses the violation of the statutes.  The defendant in his three and one-half page brief presents no statutory or case authority for reading into the two statutes such an exception.  Our own research has disclosed no authority for such a proposition.  Government counsel, who as an officer of the court is obligated to bring to the Court's attention cases known to counsel in support of such a legal theory, has offered no authority in the Government's four page brief.  The Court, therefore, concludes that the evidence adduced was sufficient to support the conviction of the defendant under the two crimes for which he was indicted and that the unlawful possession of a firearm for the purpose of killing another in self-defense does not justify the defendant's conduct.


2
Accordingly, the judgment of the district court is affirmed.